Davis, J.,
concurred in the result and submitted his views as follows: —
I concur in the result. But I do not understand that the evidence shows the title to have been in both the plaintiffs. The counsel says the father had a life lease of an undivided half. But the report does not so state. If he had not, he does not appear to have had any interest; and whatever possession he had was merely the possession of the son. A joint action cannot be maintained unless there was a common or joint title, or interest, so that th$ injury toas joint. If the father lived with the son merely by permission, or license, having no right, whatever either might have done separately, for an injury to himself, they cannot maintain an action jointly.